In re Koelemay, James D.; applying for supervisory and/or remedial writ; Parish of Caddo, 1st Judicial District Court, Div. “C”, Nos. 97580, 98132, 108077.
Granted in part; denied in part; transferred in part. Relator’s request for production of his sentencing transcript is denied for failure to show a particularized need. Relator’s request for his signed plea agreements is granted and the district court is ordered to furnish relator with copies of the agreements. Relator’s request for his *883Boykin transcripts is transferred to the district court for enforcement of its order of April 18, 1988.